Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-18, 20-21, 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a method for compressing data that generates metadata from an N element data structure, said generating including: selecting M elements from said N element data structure, determining positions of said M elements within said N element data structure; and storing said positions of said M elements as said metadata; and compressing said N element data structure to an M element data structure according to said metadata, said compressing includes: gathering values of said M elements from said N element data structure according to said positions; and storing said values of said M elements in said M element data structures, however, the prior art fails to teach the generating is carried out using a first instruction and includes receiving, as an input of said first instruction, said N element data structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845